Citation Nr: 0116770	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  97-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an allergic 
disorder.  

2. Entitlement to service connection for a right leg 
disorder.  

3. Whether new and material evidence as been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

4. Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1997 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. The duodenal ulcer is inactive and productive of mild 
disability.

2. Any right leg disability was not manifested during active 
duty or within a year following the veteran's release from 
military service.

3.	In May 1998, the RO denied service connection for an 
allergic disorder and an application to reopen a claim for 
service connection for a psychiatric disorder.  The 
veteran was notified of this decision and of his appellate 
rights.  

4.   The veteran did not submit a timely substantive appeal 
on these issues.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
duodenal ulcer disease have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000).

2. A right leg disorder was not incurred in or aggravated by 
military service nor may arthritis of the right leg be 
presumed to have been incurred in service. 38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307, 3.309 (2000). 

3. A timely substantive appeal was not received with respect 
to a May 1998 decision by the RO that denied service 
connection for an allergic disorder and whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a psychiatric disorder, and the 
Board lacks jurisdiction to consider these issues.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301(a), 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."  

The Court's order noted that the VCAA, inter alia, created 
new VA duties which indicated that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)).  See also, 
id. at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).  

In this regard, the Board notes that, by virtue of the 
statements of the case as well as supplemental statements of 
the case, the RO informed the veteran of the evidence 
necessary to substantiate his claims.  In addition, a review 
of the claims folder indicates that the RO has obtained all 
relevant records adequately identified by the veteran.  
Concerning the issues service connection for an allergic 
disorder and whether new and material evidence as been 
submitted to reopen a claim for service connection for a 
psychiatric disorder, in February 2001, the veteran and his 
representative were given notice that the Board was going to 
consider whether the substantive appeal on the issues 
discussed above was timely and given an opportunity to 
request a hearing or present argument related to this issue.  
See 38 C.F.R. § 20.203 (2000).  The veteran was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing.  No response was received from the 
veteran. VAOPGCPREC 9-99 (Aug. 18, 1999).  Consequently, the 
Board concludes that the VA has met its duty to assist the 
veteran in the development of these claims under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and that the current decision is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

A  Increased Rating for a Duodenal Ulcer

The veteran was treated intermittently at a VA outpatient 
clinic and private facilities from 1995 to 1998 for various 
disorders, include epigastric complaints. 
An examination was conducted by VA in July 1998.  At that 
time, the veteran's history of ulcer disease was reviewed.  
It was reported that there was no history of recent 
significant vomiting, hematemesis or melena.  The veteran 
used antacids and H2 blockers.  There were no signs of 
circulatory disturbance, hypoglycemic reactions, diarrhea or 
constipation.  There was no history of colicky pain, 
distention or nausea. 

The physical examination indicated that the veteran's weight 
had been stable.  His weight was 150 pounds.  There was no 
evidence of anemia.  There was epigastric tenderness with no 
rebound.  The veteran complained of severe epigastric pain 
and heartburn at times.  A Barium swallow and upper GI study 
were performed.  These showed normal cervical and thoracic 
esophagus with normal mucosal pattern.  There were no 
obstructive lesions and no hiatal hernia.  The stomach 
distended adequately without evidence of active ulcers or 
masses, it did present a diverticulum at the cardia.  Several 
diverticula of different sizes arose from the 2nd and 3rd 
portions of the duodenum.  The duodenal bulb was normal.  The 
impressions were diverticulum at gastric cardiac and duodenal 
diverticula.  The diagnoses were gastric and duodenal 
diverticula and history of duodenal ulcer.  

Also submitted into the record was medical literature 
concerning the cause and treatment for an ulcer.

The RO has assigned a 10 percent rating in accordance with 
the criteria set forth in the VA's Schedule for Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 7305.  Diagnostic Code 7305 
provides for the evaluation of a duodenal ulcer.  When severe 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health a rating of 60 percent is 
provided.  When moderately severe, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a rating of 40 
percent is provided.  When moderate with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or with continuous moderate manifestations 
a rating of 20 percent is provided.  When mild with recurring 
symptoms once or twice yearly shall be rated 10 percent.

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  However, 
these statements must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria. Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

During the recent VA examination epigastric tenderness was 
reported.  The veteran also complained of severe epigastric 
pain and heartburn.  However, the evaluation showed no 
evidence of vomiting, hematemesis or melena, anemia or weight 
loss.  Additionally the barium enema and upper G I series 
showed no evidence of any active ulcer disease.  The evidence 
does not show that the veteran has had two or three episodes 
of severe symptoms of his duodenal ulcer disease over the 
past year.  Neither are continuous moderate manifestations 
demonstrated.  Accordingly, the Board finds that a rating in 
excess of 10 percent is not warranted.  The preponderance of 
the evidence is against the claim, and therefore the benefit 
of the doubt doctrine is inapplicable.  38 C.F.R. § 3.102 
(2000). 

B  Service Connection for a Right Leg Disorder

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service. 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

Service connection may also be granted for a chronic disease, 
i.e. arthritis, which becomes manifest to a compensable 
degree within one year after a veteran's separation from 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

The service medical records reflect no complaint or finding 
diagnostic of a chronic disability involving the right leg. 
From 1946 through 1998 the veteran underwent VA examinations, 
received treatment at VA and private facilities for various 
disorders, and submitted several lay statements relative to 
disabilities not in issue.  A private x-ray report, dated in 
December 1966 indicates that the veteran was in an accident 
at work in September 1966 and had pain due to a contusion of 
the hip and right leg.  X-rays of the lumbar spine showed 
osteoarthritis.  Subsequent treatment records contain a 
diagnosis of degenerative joint disease.  No specific 
reference was made to the right leg.  

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and is it contended 
otherwise.
In this regard, the service medical records reflect no 
complaint or finding pertaining to a chronic right leg 
disorder.  The first postservice indication of a problem with 
the right leg was in 1966, when the veteran was seen for 
right leg pain caused by an on the job injury.  This is many 
years after service.  The post service medical records do not 
confirm the presence of a current chronic right leg disorder.  
Accordingly, service connection is not warranted.

C  Timeliness of Appeal Concerning the Issues of Service 
Connection for an Allergic disorder and Whether New and 
Material Evidence as been Submitted to Reopen a Claim for 
Service Connection for a Psychiatric Disorder

In a May 1998 rating decision, the RO denied entitlement to 
service connection for an allergic disorder and denied an 
application to reopen a claim for service connection for a 
psychiatric disorder.  The veteran was notified of the RO's 
decision by means of a May 28, 1998 letter with an attached 
copy of the rating decision and his appellate rights.  An NOD 
with the RO's decision was received in November 1998.  The RO 
issued an SOC addressing these issues in September 1999, with 
a copy provided to the veteran's representative.  These 
documents were mailed to the current address of record.  A 
statement from the representative regarding these issues was 
received at the RO in January 2000.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993). 
Appellate review of an RO decision is initiated by a NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished. 38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (2000).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 20.300, 20.302 (2000); see Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992) (where claimant did not perfect 
appeal by timely filing substantive appeal, RO rating 
decision became final). By regulation, this formal appeal 
must consist of either "a properly completed VA Form 1-9, . 
. . or correspondence containing the necessary 
information."38 C.F.R. § 20.202 (2000).  Either the 
appellant or her representative may file a Substantive 
Appeal.  38 C.F.R. § 20.301(a) (2000).

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown. 
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal. 38 C.F.R. § 20.303 (2000).  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the appeal, and the determination 
becomes final.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 
5 Vet. App. 554, 556 (1993).

To summarize, the Board construes the statement from the 
representative received January 2000 as the veteran's 
substantive Appeal.  This document was received beyond the 
imposed time limits for perfect an appeal and, therefore, is 
not timely.  Absent a timely substantive appeal, the appeal 
was not perfected, and the Board is without jurisdiction to 
adjudicate these claims.  See 38 U.S.C.A. §§ 7105(a), 7108; 
38 C.F.R. § 20.200.  Accordingly, since the veteran did not 
perfect his appeal by filing a substantive appeal in a timely 
fashion, the claims for service connection for an allergic 
disorder and an application to reopen a claim for service 
connection for a psychiatric disorder must be dismissed.


ORDER

The claims for service connection for a right leg disorder 
and an increased rating for duodenal ulcer disease are 
denied. 

The veteran having failed to timely perfect an appeal, the 
claim of entitlement to service connection for an allergic 
disorder and an application to reopen a claim for service 
connection for a psychiatric disorder are dismissed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

